Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    Claim 13 is/are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). The claimed invention which recited ‘use’ is directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112

Claim13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 1998/12242A1  (USP 6120895) see abstract, pages 1-4, example 1 and claims. 

Applicants claim 1 discloses 
an aliphatic-aromatic polyester obtainable by condensation at least of components (A), (B), (C) and optionally (D):
(A} 40 to 70 mol%, based on components (A) and (B), of adipic acid and/or at least one adipic acid derivative,
(B) 30 to 60 mol%, based on components (A) and (B), of at least one aromatic 1,ω-dicarboxylic acid and/or at least one 1,a-dicarboxylic acid derivative,
(C} 98 to 102 mol%, based on components (A) and (B), of at least one aliphatic 1,ω-diol,and
(D) 0% to 5% by weight, based on the total weight of components (A) to (C), of at least one chain extender, wherein the aliphatic-aromatic polyester has a whiteness index according to ASTM E 313-73 of at least 25, and wherein the condensation comprises the four stages 1} to iv):
I) a continuous esterification,
ii) a precondensation,
iii) a postcondensation, and
iv) a polyaddition reaction,
wherein 0.03% to 0.04% by weight of a phosphorus compound is added to the precondensation product obtained in the second stage after process step 1) and before and/or during process step iii), based on the total weight of the precondensation product.
Note that WO 1998/12242A1 discloses biodegradable polyesters are based on: (A) 95 to 99.99 mol % of at least one polyester which contains as monomer constituents: (a1) a mixture of (a11) 20 to 95 mol % of at least one aliphatic or cycloaliphatic dicarboxylic acid and (a12) 5 to 80 mol % of at least one aromatic dicarboxylic acid; and (a2) at least one dihydroxy compound; and (B) 0.01 to 5 mol % of a mixture which contains mononuclear and polynuclear isocyanurates. In particular, the reference discloses a polyester A2 which is produced by the simultaneous polymerization of adipic acid, DMT and butanediol. The polyester A2 is then reacted with a chain extender or other additives which may be a phosphorus compound as noted page 13, lines 19-31. More specifically, phosphorus compounds can be used as stabilizers and/or deactivators in the polycondensation step. In addition, neither a ratio to the total amount of the polymer can be read from the amounts of phosphonic acid added, nor is this amount stated.. Agents such as hypophosphite may be used as an antioxidant. 
Thus, the reference differs from claim 1 in that the time and amount of addition of the phosphorus compound and the particular whiteness index as shown by the ASTM E 313-73.  First, with regard to the phosphorus content and time, although the reference does not employ the particular amounts of phosphorus compound and does not verify the stage at which this occurs, it is maintained that it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the particular amount of phosphorus compound as needed as the most beneficial stage of the reaction , since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). Secondly, with regard to the whiteness index, since the components used and the amounts used therein are the same, the degree of whiteness would appear to naturally flow from and thus be in the same range as that which is claimed.  
With regard to claim 2, see discussion for claim 1 regarding the whiteness index. 
With regard to claim 3, note the reference on page beginning at line 44 to page 10 line 15. 
With regard to claim 4, note the reference discloses on page 5 lines 14-20 a viscosity data measured according to DIN 53019. Although the reference does not measure the viscosity using the same parameter, it would be reasonable to conclude that the values would be the same since the processes appear to be the same.
With regard to claim 5, note pages 3, 10 and 14 of the reference discloses the same process parameters as claimed.
With regard to claim 6, note pages 3 and 14 of the reference.
With regard to claim 7, note page 4 lines 11-16 of the reference.
With regard to claim 8, note page 11 lines 18-36.
With regard to claim 9, although the Tg is not disclose sin the reference it is reasonable to conclude given the same process, conditions and reactants, that the Tg of the polyester would be within or overlap that which is claimed. 
With regard to claim 10 note chart on page 12 discloses the viscosity numbers of the different stages of product. Although the viscosity according to DIN 53728 is not specified in any of the polymerization stages, it is reasonable to concluded that since the reactants and stages are the same as those claimed, the DIN number would naturally flow therefrom.  
With regard to claim 11 on page 7 lines 12-17, the reference discloses that the polyester A is usually prepared with the addition of suitable, known catalysts such as metal compounds based on the following elements such as Ti, Ge, Zn, Fe, Mn, Co, Zr, V, Ir, La, Ce, Li, and Ca. , preferably organometallic compounds based on these metals such as salts of organic acids, alkoxides, acetylacetonates and the like, particularly preferably based on zinc, tin and titanium.
With regard to claim 12, as noted in the discussion for claim 1 above, the polyester A2 is then reacted with a chain extender or other additives which may be a phosphorus compound as noted page 13, lines 19-31. More specifically, phosphorus compounds can be used as stabilizers and/or deactivators in the polycondensation step. On page 7 line 13 the reference discloses the specific use of phosphoric acid.
With regard to claim 13, in addition to the discussion above for claim 1, see claims 9 and 10 of the reference. 
With regard to claim 14 in addition to the discussion above for claim 1, see claims 9 and 10 of the reference. 
With regard to claim15 in addition to the discussion above for claim 1, see claims 9 and 10 of the reference. 
With regard to claim 16, is directed to a product by process. Accordingly, the MPEP 2113 I states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the product of the reference appears to be the same as that of the claimed invention as noted in the discussion above. Moreover, in addition to the discussion above for claim 1, see claims 9 and 10 of the reference. 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765